WIGGINTON, Acting Chief Judge.
Appellant Sanders was informed against, tried and convicted of conspiracy to commit armed robbery. From a judgment of guilt, this appeal is taken.
This is a companion case to that of Wolfe v. State of Florida, Fla.App., 190 So. 2d 394, in which we have this day rendered a decision of reversal. For the reasons and upon the authorities cited in the Gene Wolfe case, the judgment appealed herein is reversed and the cause remanded for a new trial.
JOHNSON .and SACK, JJ., concur.